DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 15 and 17 are withdrawn in view of the amendments received 9 September 2021.

Claim Rejections - 35 USC § 112

The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the current amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasley et al. (US 4,926,129).
Regarding claim 1, Wasley et al., herein Wasley, discloses a ribbon sensor (1) comprising: a first conductive line (2) including a first metal portion (3) formed of a first metal (first conductor is tin/copper; c. 5, ll. 44-48); and a second conductive line (5) including a second metal portion (8) formed of a second metal being different from the first metal (second conductor is nickel/copper which is different from the first conductor of tin/copper; c. 5, ll. 48-51), the second conductive line (5) being placed parallel to the first conductive line (2), being shaped in a ribbon shape together with the first conductive line (second conductor 5 is parallel to first conductor 2 and formed in a ribbon shape with first conductor 2; figs. 1 and 2). 
Regarding claims 2, 6-8, and 10-13, Wasley discloses wherein the first and second conductive lines (2, 5) are embedded in a nonconductive woven fabric (a braided insulating layer surrounds both conductors 2 and 5; c. 3, ll. 13-29); wherein the second conductive line (5) is formed of one selected from silver and silver-based metal (c. 3, ll. 30-32); wherein the second conductive line (5) is formed of a fiber (braided insulating layer may be filaments; c. 3, ll. 13-17) having silver or silver-based metal (c. 3, ll. 30-32), deposited on a surface of the fiber (the silver conductor would be disposed at an inner surface of the filament layer); wherein the first and second conductive lines (2, 5) are twisted wires (c. 3, ll. 37-42); wherein exposed portions of the first and second conductive lines (2, 5) are provided on a ribbon (exposed portions of conductors 2 and 5 are provided on a ribbon; fig. 1); further comprising a connection plug provided at one end or both .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Wasley et al. (US 4,926,129) view of Matsuoka (JP 07-019933 A).
Regarding claims 3-5, Wasley discloses the invention as set forth above; and further, wherein a first conductive line (1) is formed of a fiber (braided insulating layer may be filaments; c. 3, ll. 13-17); wherein the second conductive line (5) is formed of one selected from silver and silver-based metal (c. 3, ll. 30-32).
Although Wasley discloses first and second conductive lines are formed of different metals, it is silent on one of the metals being zinc.
 Matsuoka teaches a liquid detector having first and second electrodes (1, 2) made of different metals, wherein a first metal (1) is one selected from zinc and zinc-based metal (zinc; Abstract, Constitution); wherein a first conductive line (1) is formed of one selected from zinc and zinc-based metal (zinc; Abstract, Constitution), 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Wasley et al. (US 4,926,129) view of Cavalheiro et al. (US 2019/0094097 A1).
Regarding claim 9, Wasley discloses the invention as set forth above.
Wasley is silent on the braided insulating material being polyethylene terephthalate.
Cavalheiro et al. teaches a leak sensing cable wherein a woven fabric (sleeve of braided material) is made of polyethylene terephthalate fibers (PET; ¶ [0004]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wasley with the PET material of Cavalheiro to provide an insulating and durable sleeve. 

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “an IC tag including an electricity-storing element, which stores electricity generated by and received from the ribbon 14-17. 

Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant presents the Oxford reference definition of “ribbon” as “narrow strips of fine material such as silk” and argues that “the Office’s interpretation of ‘a ribbon shape’ is unreasonable and that no skilled artisan would adopt the Office’s interpretation under any circumstances.” Response, p. 5. However, Applicant’s submitted definition does not exclude first and second conductive lines (2, 5) of Wasley from being interpreted as “being shaped in a ribbon shape” as together they are shaped in a narrow strip (fig. 1). Applicant further argues that when first and second conductive lines (2, 5) of Wasley are positioned inside a sensing cable having spacer rods (9, 10), “the sensing cable of Wasley is not inherently in a ‘ribbon’ shape, but naturally has a triangular cross section as illustrated in Fig. 2.” However, the broadest reasonable interpretation of “ribbon shape” or Applicant’s submitted definition of “narrow strip” is not limited to an arbitrary degree of flatness. As Wasley discloses a section of cable formed by conductive lines 2 and 5 having a greater length than width, it is interpreted as 
Applicant’s arguments regarding amended claim 14 have been fully considered and are persuasive. Response, p. 7. Therefore, claims 14-17 are indicated above as having allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852